In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-19-00241-CV
                ___________________________

RICHARD WYLIE JR.; KSW CPA, P.C.; HMSW CPA, P.L.L.C.; AND
               CHEREE BISHOP, Appellants

                               V.

                  DAN SIMMONS, Appellee



             On Appeal from the 141st District Court
                     Tarrant County, Texas
                 Trial Court No. 141-255831-11


              Before Gabriel, Kerr, and Wallach, JJ.
              Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      This case arises out of Dan Simmons’s July 2008 sale of his accounting practice

to the then-newly-formed Simmons & Wylie, P.C.—an entity controlled by Richard

Wylie Jr. and now known as KSW CPA, P.C.—for almost $1.2 million. Both parties

to the purchase agreement breached it, and Wylie stopped paying on two promissory

notes given as part of the purchase.

      Simmons sued Wylie and KSW, and they countersued. While the suit was

pending, Wylie transferred KSW’s assets to HMSW CPA, P.L.L.C., and Wylie’s

stepdaughter Cheree Bishop purchased HMSW. After a multiday trial, a jury found

mostly in Simmons’s favor, and the trial court signed a judgment awarding Simmons

damages, interest, and attorney’s fees against Wylie, KSW, HMSW, and Bishop, jointly

and severally.

      Wylie, KSW, HMSW, and Bishop have appealed and raise 13 issues. Their first

five issues allege charge error; issues six through ten challenge the sufficiency of the

evidence supporting various jury findings on liability, damages, and attorney’s fees;

issues 11 and 12 assert that the trial court erred by imposing joint and several liability

against Wylie, KSW, HMSW, and Bishop; and the final issue alleges that the trial court

made erroneous discovery rulings. Because Simmons was required to segregate his

attorney’s fees but did not, we will reverse that part of the trial court’s judgment

awarding him attorney’s fees and remand for a new trial on attorney’s fees. And

because the trial court erred by holding Wylie, KSW, HMSW, and Bishop each jointly

                                            2
and severally liable for damages and interest, we will reverse and render judgment

against the appropriate parties. We will affirm the rest of the trial court’s judgment.

                                     I. Background

         Simmons is a certified public accountant who started his accounting practice in

1982. By 2007, his Arlington-based firm Simmons & Associates of Texas, P.C. had

four employees and was generating about $1.1 million in annual revenue. But after

35 hectic years in the public-accounting business, Simmons—then 55 years old—

decided he wanted to sell the firm to give him more time to spend with his family, to

travel, and to pursue other business interests. So in May 2007, Simmons listed his firm

with Accounting Practice Sales, a brokerage firm that specializes in accounting-firm

sales.

         Wylie, a certified public accountant and owner of the Arlington-based

accounting firm Kiblinger & Wylie, P.C., responded to the broker’s listing. Wylie, who

had started his firm in 1994, was looking to “capture” a share of the Arlington

accounting market. To that end, he had purchased two other Arlington accounting

firms in the two years before he responded to the broker’s listing for Simmons &

Associates.

         In March 2008, Wylie and Simmons started negotiating the sale’s terms. At

first, Wylie was concerned “about whether [Simmons] was really going to get out of

public accounting” because Wylie feared that if Simmons continued to work as an




                                            3
accountant, his clients would follow him. To mitigate that risk, Wylie insisted on a

noncompete agreement.

      During the sale negotiations, Simmons was diagnosed with the blood disorder

polycythemia vera. Simmons disclosed this diagnosis to Wylie, and according to Wylie,

Simmons represented that his condition would prevent him from continuing to

practice public accounting and that he had “no plans to go back into public

accounting.” Simmons, however, claimed that his condition did not play a significant

role in his desire to sell the firm: he had already decided to sell it when he was

diagnosed.

      In July 2008, the parties entered into a Purchase Agreement in which Simmons

& Wylie, P.C.—a newly formed professional corporation owned by Wylie—

purchased all Simmons & Associates’ stock; the bulk of its tangible assets; all its

intangible assets; and the “[c]ustomer lists, client records, client work papers, tax and

accounting files, . . . the associated goodwill of Dan Simmons, CPA, and of the

professional accounting practice of [Simmons & Associates] as a going concern to the

identified clients and customers as identified in Exhibit A.” The parties to the

Purchase Agreement—Simmons & Wylie (but not Wylie individually) and Simmons

individually—had agreed on a $1.167 million purchase price, with Simmons & Wylie




                                           4
paying Simmons $900,000 at closing.1 As part of the purchase, Wylie, individually and

on Simmons & Wylie’s behalf, delivered two promissory notes payable to Simmons:

one for $267,000 and the other for $100,000. The former was part of the purchase

price, and funds from the latter were used to pay closing costs and to operate

Simmons’s practice in its current offices until Wylie was able to move the practice to

his Center Street office building, which was being renovated at the time.

      The Purchase Agreement required Simmons to provide accounting and

administrative services to Simmons & Wylie for a year after closing to help transition

his practice to its new owner. Specifically, Simmons agreed “to take all reasonable

action and do all reasonable things necessary to facilitate acceptance of the merger by

[Simmons’s] accounts and retention of [Simmons’s] accounts.” In return for

Simmons’s work during the transition period, Simmons & Wylie agreed to pay

Simmons as outlined in the Purchase Agreement.

      The Purchase Agreement also included a covenant not to compete that

prohibited Simmons from (1) directly or indirectly engaging in or establishing “an

office for the purpose of engaging in [the] public accounting business” within Tarrant

and several surrounding counties for two years after the Purchase Agreement’s closing

date, and (2) “except insofar as the restrictions are for the benefit of [Simmons &

      These funds were provided through a Small Business Administration loan
      1

from Community Bank. This loan was partially secured by Wylie’s office building,
which was owned by Center Street, Ltd., another Wylie-controlled entity.



                                           5
Wylie],” soliciting or accepting any business from the clients listed on Exhibit A for

five years after the closing date. But even with these covenants, Simmons & Wylie

expressly agreed that it was assuming the risk of client attrition. (“The Buyer herein

agrees and understands that the Seller does not warrant, in any way, any future

business after Closing of any client or customer that is the subject of this

Agreement.”)

      As agreed, Simmons worked for Simmons & Wylie after closing, and in

September 2008, Simmons moved his practice into Wylie’s Center Street office

building. In late 2008, Kiblinger & Wylie and Simmons & Associates entered into a

partnership agreement 2 effective January 1, 2009, to form Kiblinger, Simmons &

Wylie, LLP, which began generating its own set of clients. 3 In February 2009, Wylie

started making promissory-note payments to Simmons as scheduled.

      But during the year-long transition period after the closing date, the

relationship between Wylie and Simmons soured. Simmons claimed that after he

moved his practice to Wylie’s Center Street offices, there were “multiple technological

issues and operational issues that created difficulty . . . for everybody” and that

“friction” developed between him and Wylie during the 2009 tax season. Wylie

      2
       Wylie executed the partnership agreement as the president of both Kiblinger &
Wylie and Simmons & Associates.

      No assets were transferred to Kiblinger, Simmons & Wylie but each partner
      3

made cash capital contributions to the new partnership.



                                          6
accused Simmons of not transferring all the assets and not taking the necessary steps

to transfer his practice to Simmons & Wylie; Simmons accused Simmons & Wylie of

not paying him for all his accounting services. But despite these difficulties, in the year

following the sale Simmons & Wylie generated over $1.2 million in revenue from

Simmons’s former clients.

      As anticipated, Simmons left the practice in July 2009. In December 2009, he

formed Dan G. Simmons CPA, PLLC in anticipation of opening a CPA firm when

his two-year noncompete expired in July 2010. At that time, the new PLLC did not

have an active office, and Simmons did not market or advertise the business or

conduct business under the PLLC’s name. Two days before the two-year noncompete

expired, Simmons changed the firm’s name to Simmons & Associates of North Texas,

PLLC because he had hired a CPA to start working for the PLLC.

      That same month—July 2010—Wylie changed Simmons & Wylie’s name to

KSW CPA, PC, and KSW purchased Kiblinger, Simmons & Wylie’s clients, along

with its outstanding receivables and other assets. KSW also assumed about

$650,000 of debt in the transaction.

      In fall 2010, Wylie stopped making promissory-note payments, testifying at trial

that he had stopped paying because Simmons had not performed his contractual

obligation to “transition the clients” and had “embarked on a course of activity that

actually caused clients to leave.” Wylie claimed that as a result of Simmons’s actions,



                                            7
Simmons & Wylie lost many of the 900 clients listed on Exhibit A in the year

following Simmons’s departure, which resulted in about $400,000 in lost revenue.

       Simmons testified that the missed promissory-note payments had such a

financial impact on him that he had to develop “additional income to pay all of [his]

bills.” Simmons thus sent out mailers to gin up some accounting business, but he

insisted that he had excluded from the mailing list “as best [he] could, all of the clients

that were sold to . . . Wylie.” But after Wylie stopped making payments in fall 2010,

Simmons began accepting calls from former clients and began performing accounting

services for a few of the Exhibit A clients. 4 At trial, Simmons admitted to providing

accounting services to approximately 20 former clients (which comprised about

36 entities) between 2009 and the time the five-year noncompete expired in July 2013.

According to Simmons, he had “every intent to honor [the] noncompete agreements,”

but those 20 former clients contacted him “in the fourth year or fifth year, for the

most part, after the sale to . . . Wylie.”

       Because of client attrition and the resulting loss of revenue, Wylie realized at

the end of 2010 that his business could not service its debt. He then merged Kiblinger

& Wylie and Kiblinger, Simmons & Wylie into Center Street, which declared

bankruptcy in June 2011. In October 2011, Simmons sued Wylie.


       At trial, however, Simmons admitted to doing accounting work for at least one
       4

former client nearly a year before Wylie had stopped paying on the notes.



                                             8
      In March 2012, Wylie formed HMSW CPA, P.L.L.C., which was a combination

of the names KSW and Marrou, Hagen & Adkens, P.C., another Arlington accounting

firm Wylie had acquired sometime after he purchased Simmons & Associates.

According to Wylie, no assets were transferred to HMSW at that time, but cash

contributions were made to it. In December 2015, KSW’s clients were distributed to

Center Street, which distributed them to Wylie, who transferred them into HMSW.5

At that time, Wylie was an 80% owner of HMSW, and Dan Hagen owned the

remaining 20%. Bishop—Wylie’s stepdaughter and herself a certified public

accountant—purchased HMSW for $252,000. At trial, Wylie agreed that this

transaction was “basically a sale of all of the clients [he] had purchased in the past to

[his] daughter.”

      At the time of trial in August 2018, Simmons had alleged claims against Wylie

for breach of the promissory notes and against KSW for breach of the Purchase

Agreement.6 Simmons also alleged that KSW and HMSW were Wylie’s alter egos and

asserted a fraudulent-transfer claim against Wylie, KSW, HMSW, and Bishop.

Simmons further pleaded for damages, attorney’s fees, pre- and postjudgment interest,

      5
       These clients included the clients purchased from Simmons & Associates and
from other accountants.
      6
        Simmons alleged that Wylie owed him almost $760,000 in principal and
interest on the two promissory notes and that KSW owed him about $28,000 for the
professional services he had performed for Simmons & Wylie in the year after he sold
his practice.



                                           9
and court costs. Wylie and KSW countersued Simmons for breach of the Purchase

Agreement; unfair competition, misappropriation of name, and conversion; common-

law fraud; fraudulent inducement; tortious interference; and breach of fiduciary duty.7

Wylie and KSW pleaded for injunctive relief to enforce the noncompetition

provisions, damages, attorney’s fees, pre- and postjudgment interest, and court costs.

      After a nearly week-long jury trial, the trial court directed a verdict against

Wylie and KSW on their fraud claims based on Simmons’s representations during the

sale negotiations. The jury found that Simmons and KSW both breached the Purchase

Agreement but that Simmons’s breach was excused. The jury found that Simmons

suffered $26,412.20 in damages as a result of KSW’s breach. The jury further found

that Simmons had breached the five-year noncompete provision in the Purchase

Agreement 8 but determined that Simmons’s breach had not damaged KSW. The jury

also found that Wylie had breached both promissory notes and awarded Simmons

$758,528.57 in total damages for those two breaches. Having determined that KSW’s

breach was not excused and that Wylie had failed to pay the promissory notes, the

      7
        Center Street intervened in the suit, and Wylie and KSW also asserted third-
party claims against Simmons & Associates of North Texas and other Simmons-
controlled entities (D.S. Family, L.P.; Financial WoRx, Ltd.; and Sekure Connect,
Ltd.). Center Street did not recover any relief, and Wylie and KSW did not recover on
their claims against the Simmons-controlled entities. No appellate issues have been
raised regarding these parties and claims.
      8
       The jury found that Simmons had not breached the two-year noncompete
provision.



                                          10
jury found that Simmons’s attorney’s fees were $195,000. Finally, the jury found

(1) that Wylie had fraudulently transferred KSW’s and HMSW’s assets; (2) that KSW

had fraudulently transferred its and HMSW’s assets; (3) that Wylie was responsible for

KSW’s conduct under an alter-ego theory; and (4) that Wylie was responsible for

HMSW’s conduct under an alter-ego theory.

      Before the trial court could sign a final judgment, KSW and HMSW filed for

bankruptcy, which stayed the case. See 11 U.S.C.A. § 362(a)(1). The bankruptcy court

modified the stays to allow the case to go forward, and Simmons successfully moved

to reinstate the case in March 2019.

      Based on the jury’s findings, the trial court signed a final judgment ordering

that Simmons recover the following from Wylie, KSW, HMSW, and Bishop, jointly

and severally: $784,940.77 in actual damages; $195,000 in attorneys’ fees; pre- and

postjudgment interest; and taxable court costs. Wylie, KSW, HMSW, and Bishop

timely moved for a new trial, which the trial court denied.

      Wylie, KSW, HMSW, and Bishop (collectively, the “Wylie parties”) have

appealed.

            II. The Jury Charge; Evidentiary Support for the Jury’s Findings

      The Wylie parties attack the jury charge in their first five issues and challenge

the sufficiency of the evidence to support various jury findings in their sixth through

tenth issues. Because some of the charge-error issues hinge on evidentiary sufficiency,

we address these issues together.

                                          11
A. Standards of review

       1. Charge error

       We review for an abuse of discretion a trial court’s decision to submit or refuse

a jury question or instruction. Fort Worth ISD v. Palazzolo, 498 S.W.3d 674, 683 (Tex.

App.—Fort Worth 2016, pet. denied) (citing In re V.L.K., 24 S.W.3d 338, 341 (Tex.

2000)); see Chesser v. LifeCare Mgmt. Servs., L.L.C., 356 S.W.3d 613, 619 (Tex. App.—

Fort Worth 2011, pet. denied) (“A trial court has wide discretion in submitting

instructions and jury questions.”). When feasible, jury questions should be in broad

form and must be accompanied by “such instructions and definitions as shall be

proper to enable the jury to render a verdict.” Tex. R. Civ. P. 277. “An instruction is

proper if it (1) assists the jury, (2) accurately states the law, and (3) finds support in the

pleadings and evidence.” Transcon. Ins. Co. v. Crump, 330 S.W.3d 211, 221 (Tex. 2010)

(quoting Union Pac. R.R. Co. v. Williams, 85 S.W.3d 162, 166 (Tex. 2002)). A trial court

must submit to the jury all questions, instructions, and definitions raised by the

pleadings and the evidence. Tex. R. Civ. P. 278; Hyundai Motor Co. v. Rodriguez,

995 S.W.2d 661, 663 (Tex. 1999). “A trial court may refuse to submit an issue only if

no evidence exists to warrant its submission.” Palazzolo, 498 S.W.3d at 683 (citing

Elbaor v. Smith, 845 S.W.2d 240, 243 (Tex. 1992)).

       2. Sufficiency of the evidence

       We may sustain a legal-sufficiency challenge—that is, a no-evidence

challenge—only when (1) the record bears no evidence of a vital fact, (2) the rules of

                                             12
law or of evidence bar the court from giving weight to the only evidence offered to

prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (4) the evidence establishes conclusively the opposite of a vital fact. Shields

v. Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017); see also Ford Motor Co. v.

Castillo, 444 S.W.3d 616, 620 (Tex. 2014) (op. on reh’g); Uniroyal Goodrich Tire Co. v.

Martinez, 977 S.W.2d 328, 334 (Tex. 1998) (op. on reh’g). In determining whether

legally sufficient evidence supports the finding under review, we must consider

evidence favorable to the finding if a reasonable factfinder could and must disregard

contrary evidence unless a reasonable factfinder could not. Cent. Ready Mix Concrete Co.

v. Islas, 228 S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807,

827 (Tex. 2005). We indulge “every reasonable inference deducible from the

evidence” in support of the challenged finding. Gunn v. McCoy, 554 S.W.3d 645,

658 (Tex. 2018).

       When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing all

the pertinent record evidence, we determine that the credible evidence supporting the

finding is so weak, or so contrary to the overwhelming weight of all the evidence, that

the finding should be set aside and a new trial ordered. Pool v. Ford Motor Co.,

715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain, 709 S.W.2d 175,

176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).



                                             13
B. Wylie’s promissory-note breaches

      The trial court submitted the issue of Wylie’s promissory-note breaches

separately from the issue of KSW’s and Simmons’s breaches of the Purchase

Agreement. The jury was asked whether each party’s breach of the Purchase

Agreement was excused, but they were not asked that about Wylie’s promissory-note

breaches. In their first issue, the Wylie parties complain that the trial court abused its

discretion by not submitting a question that would have permitted the jury to find that

Wylie’s performance on the notes was excused by Simmons’s breach of the

noncompetition covenants in the Purchase Agreement. 9


      9
        Simmons argues that the Wylie parties waived this issue by submitting to the
trial court a proposed final judgment rendering judgment against Wylie for
$758,528.57 for breach of the promissory notes. See, e.g., Litton Indus. Prods., Inc. v.
Gammage, 668 S.W.2d 319, 322 (Tex. 1984) (disapproving of “a practice by which a
party, by motion, induces the trial court on the one hand to render a judgment, but
reserves in a brief the right for the movant to attack the judgment if the court grants
the motion”); Casu v. Marathon Ref. Co., 896 S.W.2d 388, 389 (Tex. App.—Houston
[1st Dist.] 1995, writ denied) (op. on reh’g) (holding that a party could not attack a
judgment on appeal after having moved to enter judgment without qualification and
did not express any disagreement with the judgment’s content or result). Here, the
Wylie parties submitted a proposed judgment with their response and objections to
Simmons’s motion for entry of judgment, which stated in relevant part:

      Although Defendants submit a proposed Final Judgment . . . which
      better reflects the jury findings and the applicable law than does the
      proposed Final Judgment submitted by Plaintiff, Defendants do so only
      subject to and without waiver of the objections they have raised at trial,
      including during the charge conference, including, but not limited to, the
      lack of evidence to support any finding of fraudulent transfer or lack of
      sufficiently distinct corporate identity involving KSW CPA, P.C., the
      omission of a jury question regarding excuse of performance in


                                           14
      Generally, when one party to a contract materially breaches that contract, the

other party is discharged or excused from further performance. Mustang Pipeline Co. v.

Driver Pipeline Co., 134 S.W.3d 195, 196 (Tex. 2004). “A prerequisite to the remedy of

excuse of performance is that the covenants in the contract must be mutually

dependent, so that the breach of a dependent covenant will excuse the injured party’s

performance of other dependent covenants.” Greenstein v. Simpson, 660 S.W.2d 155,

160 (Tex. App.—Waco 1983, writ ref’d n.r.e.) (citing Hanks v. GAB Bus. Servs., Inc.,

644 S.W.2d 707, 708 (Tex. 1982)); see Miller v. Kennedy & Minshew, Prof’l Corp.,

142 S.W.3d 325, 341 n.38 (Tex. App.—Fort Worth 2003, pet. denied) (“Generally, a

party’s breach of mutually dependent, reciprocal promises in a contract excuses

performance by the other party.”). “Whether covenants are dependent or independent

must be determined by the parties’ intent as evidenced by the terms of their

agreement.” Greenstein, 660 S.W.2d at 160. “[I]n case of doubt, the court will presume

      connection with the promissory note executed by Defendant Richard
      Wylie, Jr., the omission of a jury question regarding fraud, the failure of
      Plaintiff’s attorney to segregate his fees, and the like.

       We conclude that through this language, the Wylie parties preserved their right
to complain about the judgment on appeal. See First Nat’l Bank of Beeville v. Fojtik,
775 S.W.2d 632, 633 (Tex. 1989) (stating that “[t]here must be a method by which a
party who desires to initiate the appellate process may move the trial court to render
judgment without being bound by its terms” and a party should include a reservation
of rights in any such motion for entry of judgment); Casu, 896 S.W.2d at 390 (“To
preserve the right to complain about a judgment on appeal, a movant for judgment
should state in its motion to enter judgment that it agrees only with the form of the
judgment, and note its disagreement with the content and result of the judgment.”).



                                          15
the promises are dependent rather than independent, since such construction

ordinarily prevents one party from having the benefit of his contract without

performing his own obligation.” Id.

      The Wylie parties rely on Greenstein, a case in which a retired partner in an

accounting partnership sued his former partners to recover the balance due on

promissory notes they had personally executed to purchase the retired partner’s

partnership interest. See id. at 157–58. The parties’ partnership agreement provided for

“the purchase by the partnership of a retiring partner’s interest, the total consideration

for such purchase being determined by a formula set forth in the agreement.” Id. at

157. The partnership agreement also contained a noncompetition agreement that

prevented a retiring partner from re-entering public accounting for a period of time.

See id. After the retired partner re-entered public accounting, the former partners

stopped paying the promissory notes. Id. at 158. The retired partner sued on the

notes, and the former partners pleaded failure of consideration as a defense. Id.

      The jury found that part of the consideration for the promissory notes was “the

mutual understanding and belief” between the retired partner and the former partners

that the retired partner was permanently retiring from public accounting and that the

consideration partially failed because the retired partner had re-entered public

accounting. Id. The jury also found that as part of the sale, the retired partner agreed

to permanently retire from public accounting. Id.



                                           16
       Based on this latter finding, the Waco Court of Appeals concluded that the trial

court could have reasonably concluded that the parties orally amended the

noncompetition provision to make it coextensive with the retired partner’s agreement

to permanently retire. Id. at 159. The court further held that the evidence was

sufficient to support the trial court’s conclusion that the noncompetition agreement

and the former partners’ agreement to pay the promissory notes were mutually

dependent promises:

               The record does not show the parties clearly indicated the non-
       competition covenant was to be considered an independent promise;
       however, the evidence is sufficient for the trial court to have reasonably
       concluded that [former partners] would not have purchased [retired
       partner]’s interest in the partnership without [retired partner]’s
       agreement to permanently retire from the practice of public accounting.
       The trial court could have reasonably concluded that [retired partner]’s
       agreement to permanently retire was the crux of the parties’ agreement,
       since the interest in the tangible assets acquired through the purchase of
       [retired partner]’s interest was negligible. The covenants surrounding the
       transaction were intended to be mutually dependent, and any doubt as to
       such intent must be resolved against [retired partner].

Id. at 160.

       Citing Greenstein, the Wylie parties assert that “the operative issue is whether the

covenants between the parties to the main contract were dependent or independent.”

They further assert that “[w]here an individual or entity executes a promissory note as

consideration in connection with a separate contract, failure of consideration provided

in exchange in connection with that separate contract can excuse performance under

the terms of the promissory note.” Here, however, Wylie’s promise to pay the



                                            17
promissory notes and Simmons’s covenants not to compete in the Purchase

Agreement are not mutually dependent promises.

      First and foremost, Wylie was not a party to the Purchase Agreement;

Simmons & Wylie and Simmons were. 10 Wylie—on Simmons & Wylie’s behalf—paid

Simmons $367,000 by delivery of two promissory notes payable by Wylie to

Simmons. Those promissory notes were independent promises to pay Simmons.

Nothing in the Purchase Agreement or the promissory notes indicates that Wylie’s

payment obligations under the notes and Simmons’s promises not to compete made

in the Purchase Agreement were mutually dependent promises.

      Moreover, the Purchase Agreement expressly states that the noncompetition

provisions are independent of any other contract provision. Even though the

Purchase Agreement makes clear that the noncompetition covenants were an essential

part of the deal, 11 the parties expressly agreed that the noncompetition covenants


       The Purchase Agreement defined “Buyer” as “the professional corporation
      10

Simmons & Wylie, P.C. and its successors and assigns.” Wylie does not assert that he
is Simmons & Wylie’s successor or assignee.
      11
        Simmons expressly acknowledged in the Purchase Agreement that his
compliance with the noncompetition covenants was “necessary in order to protect
[Simmons & Associates’] goodwill, business interests, and proprietary and confidential
information” and that a breach of the noncompetition covenants would “irreparably
and continually damage [Simmons & Associates] to the extent that money damages
may not be adequate.” Simmons also agreed that the noncompetition covenants were
“reasonable and necessary protection of the legitimate interest of Buyer’s Affiliated
Group” and that any violation of the noncompetition covenants “would cause
substantial injury to Buyer’s Affiliated Group and Buyer’s Affiliated Group would not


                                         18
were “independent of any other provisions of this Agreement, and the existence of

any claim that [Simmons] may allege against any other party to this Agreement,

whether based on this Agreement or otherwise, shall not prevent enforcement of

these covenants.” The covenants also contained their own remedies. The Wylie

parties argue that these provisions were not for Simmons’s benefit and “signified only

that Simmons could not excuse his own performance under the provision, not the

reverse.” But the Purchase Agreement’s plain language stating that the noncompete

covenants are “independent of any other provisions of this Agreement” indicates that

the noncompetition covenants were independent promises. Cf. Hanks, 644 S.W.2d at

708 (concluding that noncompetition covenant in sale-of-business contract was

independent promise because the parties had assigned a monetary value to the

covenant and there was “no express language in the contract that indicates the parties

intended the covenants to be mutually dependent,” noting that the breach of a

noncompetition covenant that is part of an enforceable contract gives rise to a cause

of action for damages rather than affecting the enforceability of the contract’s other

provisions).



have entered into this Agreement with [Simmons] without receiving this additional
consideration of [Simmons]’s binding himself to said restrictions.” The “Buyer’s
Affiliated Group” was defined as “collectively and individually,” Kiblinger & Wylie,
Simmons & Wylie, Simmons & Associates, and “any and all successors and assigns of
their professional practices of public accounting and consulting.”



                                         19
      We thus hold that the trial court did not abuse its discretion by not submitting

a question that would have permitted the jury to find that Wylie’s performance on the

promissory notes was excused by Simmons’s breach of the noncompetition covenants

in the Purchase Agreement. We overrule the Wylie parties’ first issue.

C. Simmons’s breach of the noncompetition provisions

      The Wylie parties complain in their second issue that the trial court abused its

discretion by not instructing the jury that Simmons’s breach of the noncompetition

provisions could not be excused. They assert that such an instruction was warranted

because the Purchase Agreement expressly provided that the noncompetition

covenants were “independent of any other provisions of this Agreement, and the

existence of any claim that [Simmons] may allege against any other party to this

Agreement, whether based on this Agreement or otherwise, shall not prevent

enforcement of these covenants.”12

      We first address whether the Wylie parties have preserved this complaint for

appellate review. Simmons contends that they have not because they did not ask for a

jury instruction that Simmons’s performance under the noncompetition provisions

could not be excused and did not object to the trial court’s failure to include such an


       The question of Simmons’s breach of the two noncompetition provisions was
      12

submitted to the jury separately from his alleged breach of the Purchase Agreement.
The jury found that Simmons breached the five-year but not the two-year
noncompetition provision.



                                          20
instruction. To preserve a complaint regarding an omitted jury instruction, the

instruction’s proponent must request and tender to the trial court a substantially

correct instruction in writing. See Tex. R. Civ. P. 278 (“Failure to submit

a[n] . . . instruction shall not be deemed a ground for reversal of the judgment unless a

substantially correct . . . instruction has been requested in writing and tendered by the

party complaining of the judgment.”). If the requested instruction is refused, the trial

court must “endorse thereon ‘Refused,’ and sign the same officially.” Tex. R. Civ. P.

276. The Texas Supreme Court has stated that “a written refusal is not always

necessary to preserve error, [but without one] the aggrieved party must show that the

trial court was aware of the party’s request and denied it.” Cruz v. Andrews Restoration,

Inc., 364 S.W.3d 817, 830 (Tex. 2012); see Dall. Mkt. Ctr. Dev. v. Liedeker, 958 S.W.2d

382, 387 (Tex. 1997) (stating that “[t]o make an endorsement by the trial court the

exclusive means of preserving error for refusing a charge request, when the court’s

refusal is otherwise clear from the record, would promote form over substance and be

ill advised” and holding that “an endorsement by the trial court is not the exclusive

means of preserving error for refusing a charge request”).

      Here, the Wylie parties filed a proposed jury charge that included an instruction

that Simmons’s performance under the noncompetition provisions could not be




                                           21
excused by any other party’s failure to perform under the Purchase Agreement.13 In

advance of the charge conference, the trial-court judge prepared a proposed charge

that he and the parties used during the conference to formulate the final charge. This

proposed charge is not in the appellate record, and its absence has made our review of

the charge conference challenging. But from reading the discussions during the charge

conference alongside the Wylie parties’ proposed charge, it appears to us that the trial

court had included the Wylie parties’ requested instruction in its proposed charge.

Simmons objected to the instruction’s inclusion, and the trial court sustained that

objection. We thus conclude that the Wylie parties preserved this complaint for our

review.

       Although the Wylie parties preserved this complaint, we conclude that the trial

court did not abuse its discretion by refusing to instruct the jury that Simmons’s

performance under the noncompetition provisions could not be excused. The fact

that a party’s alleged breach cannot be excused is essentially “built in” to the

compliance question, which asks simply if a party failed to comply with the

agreement. See Comm. on Pattern Jury Charges, State Bar of Tex., Texas Pattern Jury


       13
         We assume without deciding that the proposed instruction was substantially
correct. See Tex. R. Civ. P. 278; Placencio v. Allied Indus. Int’l, Inc., 724 S.W.2d 20,
21 (Tex. 1987) (“[S]ubstantially correct . . . does not mean that it must be absolutely
correct, nor does it mean one that is merely sufficient to call the matter to the
attention of the court will suffice. It means one that in substance and in the main is
correct, and that is not affirmatively incorrect.” (quoting Modica v. Howard, 161 S.W.2d 1093,
1094 (Tex. App.—Beaumont 1942, no writ) (emphasis added))).


                                             22
Charges: Business, Consumer, Insurance & Employment PJC 101.2 (2018). The issue of

excuse becomes relevant if a party is attempting to avoid performance based on the

other party’s prior material breach. Prior material breach is an affirmative defense

that, if proved, excuses a party from further performing under the contract because of

the other party’s prior material breach, see Tex. R. Civ. P. 94; Mustang Pipeline,

134 S.W.3d at 196–97, and is submitted to the jury in a separate question, see Comm.

on Pattern Jury Charges, supra, PJC 101.21, 101.22. Here, Simmons was not seeking to

avoid performance under the noncompetition provisions based on any other party’s

prior material breach, so the jury was asked only whether Simmons failed to comply

with either the two-year or the five-year noncompetition provisions. The Wylie

parties’ proposed no-excuse instruction would not have helped the jury in answering

this question, and the trial court thus did not abuse its discretion in refusing the

instruction. We overrule the Wylie parties’ second issue.

D. Wylie and KSW’s fraud and fraudulent-inducement claims

      The Wylie parties contend in their third issue that the trial court abused its

discretion by not submitting a question that would have allowed the jury to find that

Simmons had “committed fraud and/or fraudulent inducement” against them. The

Wylie parties assert that the evidence supported submitting this issue to the jury

because Wylie had purchased Simmons’s firm based on Simmons’s false

representation that he would not re-enter the public-accounting business because of

his blood disorder.

                                          23
      As noted, the trial court directed a verdict against Wylie and KSW on their

fraud claims based on Simmons’s representations during the sale negotiations. But the

Wylie parties do not challenge the trial court’s directed-verdict ruling; they state this

issue in terms of charge error, arguing that the trial court should have submitted fraud

or fraudulent inducement to the jury because both were raised by the evidence.

Charge error and directed-verdict error are separate issues triggered by separate

rulings and reviewed under separate review standards. Salazar v. Sanders, 440 S.W.3d

863, 873 (Tex. App.—El Paso 2013, pet. denied). A “challenge to a jury charge does

not necessarily raise a challenge to a directed verdict as a proper subsidiary issue”

under Rule 38.1(f), so the issue must be raised separately. Id. at 873–74; see Tex. R.

App. P. 38.1(f). But rather than finding this issue inadequately briefed, we will

construe it as a challenge to the trial court’s directed verdict on Wylie and KSW’s

fraud and fraudulent-inducement claims because if the trial court’s directed verdict

was proper, it had no duty to charge the jury on these claims. See Salazar, 440 S.W.3d

at 873–74.

      A trial court may direct a verdict when a plaintiff fails to present evidence

raising a fact issue essential to its right of recovery or when the evidence conclusively

proves a fact that establishes the movant’s right to judgment as a matter of law. See

Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 77 (Tex. 2000). A

directed verdict is appropriate when reasonable minds can draw only one conclusion

from the evidence. Vance v. My Apartment Steak House of San Antonio, Inc., 677 S.W.2d

                                           24
480, 483 (Tex. 1984). In reviewing the granting of a directed verdict, we follow the

standard of review for assessing the evidence’s legal sufficiency. Cox v. S. Garrett,

L.L.C., 245 S.W.3d 574, 578 (Tex. App.––Houston [1st Dist.] 2007, no pet.). We

consider the evidence in the light most favorable to the party against whom the

verdict is directed. Id.

       To prevail on their fraud and fraudulent-inducement claims, Wylie and KSW

had to prove (among other things) that they actually and justifiably relied on

Simmons’s representations. See, e.g., Anderson v. Durant, 550 S.W.3d 605, 614 (Tex.

2018) (stating that fraudulent inducement is a “species of common-law fraud that

shares the same basic elements” and “arises only in the context of a contract”); Grant

Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913, 923 (Tex. 2010) (op. on

reh’g) (stating that fraud requires a showing of actual and justifiable reliance).

Justifiable reliance usually presents a fact question for a jury to decide. Barrow-Shaver

Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 497 (Tex. 2019) (citing JPMorgan

Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 654 (Tex. 2018)).

       “In measuring justifiability, we must inquire whether, ‘given a fraud plaintiff’s

individual characteristics, abilities, and appreciation of facts and circumstances at or

before the time of the alleged fraud[,] it is extremely unlikely that there is actual

reliance on the plaintiff’s part.’” Grant Thornton, 314 S.W.3d at 923 (quoting Haralson v.

E.F. Hutton Grp., Inc., 919 F.2d 1014, 1026 (5th Cir. 1990)). Justifiable reliance can “be

negated as a matter of law when circumstances exist under which reliance cannot be

                                           25
justified.” Orca Assets, 546 S.W.3d at 654. “To determine whether, as a matter of law,

justifiable reliance has been negated, we must consider the contract and the nature of

the parties’ relationship.” Barrow-Shaver Res., 590 S.W.3d at 497. Reliance on an oral

representation that is directly contradicted by the express, unambiguous terms of a

written agreement between the parties is not justified as a matter of law. See Orca

Assets, 546 S.W.3d at 658, 660 n.2. “Red flags” that indicate reliance is unwarranted

can also negate justifiable reliance as a matter of law. See id. at 655, 660 n.2.

       Here, Simmons had already decided to sell his business and was negotiating

with Wylie when he was diagnosed with polycythemia vera in May 2008. Simmons

disclosed this diagnosis to Wylie, and according to Wylie, Simmons represented that

his condition would prevent him from continuing to practice public accounting and

insisted that he had “no plans to go back into public accounting.” Wylie testified that

he relied on these representations in deciding to purchase Simmons’s firm.

       But Wylie’s reliance was not justifiable. Not only did the Purchase Agreement

require Simmons to provide accounting services to Simmons & Wylie for a year after

the sale’s closing, its two- and five-year noncompetition provisions allowed Simmons

to re-enter the accounting profession—and Wylie admitted at trial that he knew when

he signed the Purchase Agreement that Simmons could re-enter the public-accounting

market after two years. Given these Purchase Agreement provisions and that Wylie

was a sophisticated business owner who had already bought two other accounting

firms, we conclude that his alleged reliance on Simmons’s statements about returning

                                             26
to the accounting profession was not justifiable as a matter of law. The trial court thus

did not err by directing a verdict against Wylie and KSW on their fraud and

fraudulent-inducement claims. We overrule the Wylie parties’ third issue.

E. Simmons’s fraudulent-transfer claim

      The Wylie parties’ fourth, sixth, and tenth issues involve Simmons’s fraudulent-

transfer claim. In their fourth issue, the Wylie parties contend that the trial court

abused its discretion by submitting a question allowing the jury to find that Wylie had

fraudulently transferred KSW’s assets because no evidence supported the submission.

See Tex. R. Civ. P. 278, 279. In their sixth issue, the Wylie parties argue that no

evidence supported the jury’s finding that Wylie had fraudulently transferred KSW’s

assets. In their tenth issue, they contend that the evidence supporting the jury’s

finding that Wylie had fraudulently transferred HMSW’s assets was against the great

weight and preponderance of the contrary credible evidence. 14 Because these three

issues involve the jury’s answers to a single question—whether Wylie fraudulently

transferred KSW’s and HMSW’s assets—we address them together. 15




      14
        The Wylie parties do not challenge the jury’s finding that KSW fraudulently
transferred its and HMSW’s assets.
      15
         Simmons asserts that the Wylie parties waived these issues by submitting a
proposed final judgment voiding the asset transfers in this case. For the reasons set
out in footnote 9, we disagree.



                                           27
      The Wylie parties did not object to the submission of a question allowing the

jury to find that Wylie had fraudulently transferred KSW’s and HMSW’s assets. We

thus review the evidentiary sufficiency in light of the charge submitted.16 See Romero v.

KPH Consolidation, Inc., 166 S.W.3d 212, 221 (Tex. 2005) (citing Wal-Mart Stores, Inc. v.

Sturges, 52 S.W.3d 711, 715 (Tex. 2001)). Here, the jury was asked whether Wylie had

transferred KSW’s and HMSW’s clients, goodwill, member interests, and assets with

the “actual intent to hinder, delay, or defraud any creditor.” In determining such

intent, the jury was instructed that it could consider, among other factors, whether

      1. The transfer was to an insider.

      2. Richard Wylie retained possession or control of the property
         transferred after the transfer.

      3. The transfer was concealed.

      4. Before the transfer was made, Richard Wylie had been sued or
         threatened with suit.

      5. The transfer was of substantially all of Richard Wylie’s assets.

      6. Richard Wylie absconded.

      7. Richard Wylie removed or concealed assets.

      8. The value of the consideration received by Richard Wylie was not
         reasonably equivalent to the value of the asset transferred.



      16
          The fraudulent-transfer question tracked the Uniform Fraudulent Transfer
Act (“UFTA”). See Tex. Bus. & Com. Code Ann §§ 24.001, .002(7)(A), (12), .005(a)(1),
(b); see also Comm. on Pattern Jury Charges, supra, PJC 105.25 & cmt.



                                           28
      9. Richard Wylie was insolvent or became insolvent shortly after the
         transfer was made.

      10. The transfer occurred shortly before or shortly after a substantial
          debt was incurred.

      11. Richard Wylie transferred the essential assets of the business to a
          lienor who transferred the assets to an insider of Richard Wylie.

The jury was further instructed that an “insider” included

      1. a relative of Richard Wylie or a general partner of Richard Wylie;

      2. a partnership in which Richard Wylie is a general partner;

      3. a general partner in a partnership in which Richard Wylie is a general
         partner; or

      4. a corporation in which Richard Wylie is a director, officer, or person
         in control.

The jury was also instructed that “transfer” meant “every mode, direct or indirect,

absolute or conditional, voluntary or involuntary, of disposing of or parting with an

asset or an interest in an asset, and includes payment of money, release, lease, and

creation of a lien or other encumbrance.”

      The Wylie parties argue that because the Purchase Agreement contemplated

mergers, because no hard assets were transferred, and because any transfers were

between affiliated entities, no evidence supported the jury’s finding that Wylie

fraudulently transferred KSW’s assets. The Wylie parties similarly argue that the jury’s

finding that Wylie fraudulently transferred HMSW’s assets was against the great

weight and preponderance of the contrary credible evidence because (1) the value of

Wylie’s and Hagen’s membership interests ($252,000) was calculated by Hagen, whose


                                            29
only relationship with Bishop was a professional one; (2) Hagen sold his membership

interest to Bishop based on that valuation; (3) the membership interests “included

very substantial liabilities that minimized the opportunity to extract value from that

interest”; and (4) there was no evidence of “the transfer of any hard assets of the type

one might transfer to avoid a creditor.”

      Although the Wylie parties complain that the assets were not “hard assets,” the

jury question was not limited to whether Wylie had transferred “hard assets.” The

question—to which the Wylie parties did not object—asked whether Wylie had

transferred KSW’s and HMSW’s “[c]lients, goodwill, member interests, [and] assets.”

Wylie testified that while this suit was pending, he—acting as KSW’s sole owner—

distributed KSW’s clients to Center Street, which distributed them to him (Wylie).

These clients included those purchased from Simmons & Associates and from other

accountants. Wylie then transferred those clients to HMSW. At that time, Wylie

owned 80% of HMSW, and Hagen owned the remaining 20%. Wylie’s stepdaughter,

Bishop, then bought Wylie’s and Hagen’s membership interests in HMSW for

$252,000. Wylie agreed that this transaction was “basically a sale of all of the clients

[he] had purchased in the past to [his] daughter.”

      With himself as an intermediate stop for the acquired clients, Wylie testified

that he transferred roughly $2 million in assets from KSW to HMSW and that

HMSW’s total asset value was about $2.2 million. But Hagen valued HMSW at only



                                           30
$252,000 by taking into consideration the value of HMSW’s assets (clients and

goodwill) and netting out HMSW’s liabilities (a six-year $1.9 million lease obligation).

      After the sale, Bishop was HMSW’s sole owner and its managing member. She

and Wylie orally agreed that he would continue working for HMSW as an

independent contractor and would be paid $5,000 per week for his work. The HMSW

clients for whom Wylie worked were billed through KSW (now essentially a shell with

two employees, Wylie and his wife), and HMSW was KSW’s only client.

      According to Bishop, Wylie was “still a very active presence” at HMSW in

August 2018. And even though almost three years had passed since the sale to Bishop,

HMSW’s website still stated that Wylie was HMSW’s leader, CEO, and executive

managing partner. The website did not reflect that Bishop was HMSW’s managing

member.

      From this evidence, the jury could have concluded that while this suit was

pending, Wylie transferred all KSW’s clients, goodwill, member interests, and assets to

Center Street, then to himself, and then to an insider—HMSW, a corporation that he

controlled. He then transferred his 80% membership interest in HMSW to Bishop, his

stepdaughter, which was sufficient for the jury to find that Wylie transferred his

interest in HMSW to an insider.17 The jury also could have concluded that Wylie did


      17
        The jury was charged that an “insider” included Wylie’s relatives. Wylie does
not dispute that Bishop—his wife’s daughter—is his relative. See Tex. Bus. & Com.
Code Ann. § 24.002(11) (defining “relative” as used in UFTA to mean “an individual


                                           31
not receive reasonably equivalent value for these transfers. Finally, the evidence

showed that Wylie maintained control over KSW’s and HMSW’s clients, goodwill,

member interest, and assets after the transfers and that those transfers were

concealed.

       Accordingly, we hold that the evidence was sufficient to support submitting a

question allowing the jury to find that Wylie made these transfers with the actual

intent to hinder, delay, or defraud any creditor (in this case, Simmons). Reviewing the

evidence under the applicable standards of review, we conclude that (1) more than a

scintilla of evidence supports the jury’s finding that Wylie fraudulently transferred

KSW’s clients, goodwill, member interests, and assets, and (2) the credible evidence

supporting the jury’s finding that Wylie had fraudulently transferred HMSW’s clients,

goodwill, member interests, and assets is not against the great weight and

preponderance of the contrary credible evidence. We thus overrule the Wylie parties’

fourth, sixth, and tenth issues.

F. Simmons’s alter-ego allegations

       In the Wylie parties’ fifth issue, they argue that the trial court abused its

discretion by submitting a question allowing the jury to find that Wylie was KSW’s


related by consanguinity within the third degree as determined by the common law, a
spouse, or an individual related to a spouse within the third degree as so determined, and
includes an individual in an adoptive relationship within the third degree” (emphasis
added)).



                                           32
alter ego because no evidence supported that submission. In their seventh issue, the

Wylie parties challenge the legal sufficiency of the evidence supporting the jury’s

finding that Wylie was KSW’s alter ego.18

      “A bedrock principle of corporate law is that an individual can incorporate a

business and thereby normally shield himself from personal liability for the

corporation’s contractual obligations.” Willis v. Donnelly, 199 S.W.3d 262, 271 (Tex.

2006). Alter ego, or piercing the corporate veil, is not an independent cause of action

but is instead a means of imposing liability for an underlying cause of action. Dodd v.

Savino, 426 S.W.3d 275, 291 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (op. on

reh’g) (citing Wilson v. Davis, 305 S.W.3d 57, 68 (Tex. App.—Houston [1st Dist.] 2009,

no pet.)). Alter ego is a basis for disregarding the corporate fiction and holding

shareholders, directors, and officers individually liable where a corporation is

organized and operated as a mere tool or business conduit of another. Castleberry v.

Branscum, 721 S.W.2d 270, 272 (Tex. 1986).

      Alter ego applies “when there is such unity between corporation and individual

that the separateness of the corporation has ceased and holding only the corporation

liable would result in injustice.” Id. (citing First Nat’l Bank in Canyon v. Gamble,


      18
        Simmons asserts that Wylie and KSW waived these issues by submitting a
proposed final judgment finding them jointly and severally liable for the damages
Simmons incurred as a result of KSW’s breach of the Purchase Agreement. We
disagree. See supra note 9.



                                            33
132 S.W.2d 100, 103 (Tex. 1939)). An alter ego relationship may be shown from the

total dealings of the corporation and the individual, such as evidence of the degree to

which corporate and individual property have been kept separate; the amount of

financial interest, ownership, and control the individual has maintained over the

corporation; and whether the corporation has been used for personal purposes.

Mancorp, Inc. v. Culpepper, 802 S.W.2d 226, 228 (Tex. 1990); Castleberry, 721 S.W.2d at

272. “[A]n alter ego theory may be used to pierce the corporate veil and establish

individual liability in connection with a claim arising from a corporate contractual

obligation only if actual fraud was perpetrated primarily for the direct personal benefit

of the individual.” Hong v. Havey, 551 S.W.3d 875, 883 (Tex. App.—Houston [14th

Dist.] 2018, no pet.) (citing Tex. Bus. Orgs. Code Ann. § 21.223(a), (b)).

      Here, the jury was charged in accordance with Texas Pattern Jury Charges as

follows:

      Richard Wylie is “responsible” for the conduct of KSW CPA if

            KSW CPA was organized and operated as a mere tool or business
      conduit of Richard Wylie; there was such a unity between KSW CPA
      and Richard Wylie that the separateness of KSW CPA had ceased and
      holding only KSW CPA responsible would result in injustice; and
      Richard Wylie caused KSW CPA to be used for the purpose of
      perpetrating and did perpetrate an actual fraud on Dan Simmons
      primarily for the direct personal benefit of Richard Wylie.

            In deciding whether there was such unity between KSW CPA and
      Richard Wylie that the separateness of KSW CPA had ceased, you are to
      consider the total dealings of KSW CPA and Richard Wylie, including-




                                           34
              1. the degree to which KSW CPA’s property had been kept
              separate from that of Richard Wylie;
              2. the amount of financial interest, ownership, and control
              Richard Wylie maintained over KSW CPA; and
              3. whether KSW CPA had been used for personal purposes of
              Richard Wylie.

              Is Richard Wylie responsible for the conduct of KSW CPA?

See Comm. on Pattern Jury Charges, supra, PJC 108.1, 108.2; see also Tex. Bus. Orgs.

Code Ann. § 21.223. The jury answered “yes.” 19

       The Wylie parties argue that the trial court abused its discretion by submitting

this question because other than “the bare fact” that Wylie had a financial interest in

KSW, there was no evidence that (1) Wylie had a financial interest in, ownership of,

or control of KSW; (2) there was unity between KSW and Wylie so that separateness

had ceased; (3) it would be an injustice to hold only KSW liable; (4) Wylie caused the

corporation to be used for perpetuating a fraud; and (5) Wylie perpetrated an actual

fraud for his direct personal benefit. See Austin Capital Collision v. Pampalone, No. 03-15-

00447-CV, 2016 WL 7187478, at *7 (Tex. App.—Austin Dec. 8, 2016, no pet.) (mem.

op.) (citing Tex. Bus. Orgs. Code Ann. § 21.223(b); Mancorp, Inc., 802 S.W.2d at 228;

Stewart & Stevenson Servs., Inc. v. Serv–Tech, Inc., 879 S.W.2d 89, 108 (Tex. App.—

Houston [14th Dist.] 1994, writ denied)).


       19
         In response to a separate question, the jury found that Wylie was responsible
for HMSW’s conduct under an alter-ego theory. The Wylie parties do not challenge
this finding.



                                            35
      Here, Wylie was KSW’s sole owner, and the total dealings between Wylie and

KSW show that there was such unity between them that the separateness of KSW had

ceased and that Wylie operated KSW as a mere business conduit for himself. As we

detailed in analyzing the Wylie parties’ fraudulent-transfer issues, Wylie used KSW to

perpetuate an actual fraud on Simmons for Wylie’s personal benefit by causing KSW

to fraudulently transfer its clients to Center Street, then to Wylie, and then to HMSW

before selling his 80% interest in HMSW to Bishop. Wylie now works as an

independent contractor for HMSW, which pays him $5,000 a week for servicing some

of the same clients he serviced through KSW before they were transferred to HMSW.

And Wylie’s work is billed through KSW. In other words, Wylie now derives a

personal benefit from the assets he fraudulently transferred from KSW in an attempt

to “hinder, delay, or defraud” a creditor. Moreover, holding only KSW responsible

would potentially leave Simmons with an uncollectible judgment against the now-

hollowed-out KSW for its breach of the Purchase Agreement.

      Accordingly, we conclude that the evidence warranted the trial court’s

submission of this alter-ego question. And viewing this evidence in a light most

favorable to Wylie, we conclude that there was more than a scintilla of evidence

supporting the jury’s finding that Wylie was in fact KSW’s alter ego. We overrule the

Wylie parties’ fifth and seventh issues.




                                           36
G. Simmons’s attorney’s-fee claim

          The Wylie parties’ eighth issue attacks the trial court’s $195,000 attorney’s-fee

award, claiming that Simmons failed to segregate his fees between recoverable and

nonrecoverable claims.20 They argue that Simmons failed to segregate the fees

incurred related to his breach-of-contract claim from those he incurred prosecuting

his fraudulent-transfer claim and defending against Wylie and KSW’s counterclaims,

specifically those for injunctive relief to enforce the noncompetition provisions and

those “based on fraud and related issues.” The Wylie parties argue that because

Simmons made no attempt to show that segregation was not required, the evidence

was insufficient to support the attorney’s-fee amount awarded to Simmons. Simmons

counters that he was not required to segregate his fees because his claims were

intertwined with his defenses against Wylie and KSW’s counterclaims and defenses.

          The extent to which claims can or cannot be segregated is often a mixed

question of law and fact, but the need to segregate attorney’s fees is a legal question

that we review de novo. See GR Fabrication, LLC v. Swan, No. 02-19-00242-CV,

2020 WL 2202325, at *10 (Tex. App.—Fort Worth May 7, 2020, no pet.) (mem. op.)

(citing        Enterprising   Gals   of   Tex.,   L.L.C.   v.   Sprehe,   No.   02-17-00063-CV,

2018 WL 3580998, at *2 (Tex. App.—Fort Worth July 26, 2018, no pet.) (mem. op.);


        The Wylie parties objected to the attorney’s-fees question at the charge
          20

conference based on Simmons’s failure to segregate and thus preserved this complaint
for our review. See Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 10 (Tex. 1991).


                                                   37
AMX Enters., L.L.P. v. Master Realty Corp., 283 S.W.3d 506, 521 (Tex. App.—Fort

Worth 2009, no pet.) (op. on reh’g)). An attorney’s-fee claimant must segregate legal

fees incurred for claims for which fees are recoverable from those that are not. Kinsel

v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017) (citing Tony Gullo Motors I, L.P. v. Chapa,

212 S.W.3d 299, 314 (Tex. 2006)). “An exception exists only when the fees are based

on claims arising out of the same transaction that are so intertwined and inseparable

as to make segregation impossible.” Id. (citing Chapa, 212 S.W.3d at 313–14). But a

common set of underlying facts alone does not relieve a party of its duty to segregate;

“it is only when discrete legal services advance both a recoverable and unrecoverable

claim that they are so intertwined that they need not be segregated.” Chapa,

212 S.W.3d at 313–14. “The duty to segregate fees applies unless a party meets its

burden of establishing that the same discrete legal services were rendered in support

of both recoverable and unrecoverable claims.” 21 GR Fabrication, 2020 WL 2202325, at

*10 (citing Chapa, 212 S.W.3d at 313–14).

      “Texas follows the American rule on attorney’s fees, which provides that,

generally, ‘a party may not recover attorney’s fees unless authorized by statute or


      21
          For example, efforts to defeat a counterclaim that would reduce or avoid
liability on a recoverable claim may be considered intertwined. See, e.g., Varner v.
Cardenas, 218 S.W.3d 68, 69 (Tex. 2007); Hagan v. Pennington, No. 05-18-00010-CV,
2019 WL 2521719, at *9 (Tex. App.—Dallas June 19, 2019, no pet.) (mem. op.);
7979 Airport Garage, L.L.C. v. Dollar Rent A Car Sys., Inc., 245 S.W.3d 488, 507 (Tex.
App.—Houston [14th Dist.] 2007, pets. denied) (op. on reh’g).



                                            38
contract.’” Wheelabrator Air Pollution Control, Inc. v. City of San Antonio, 489 S.W.3d 448,

453 n.4 (Tex. 2016) (quoting Wells Fargo Bank NA v. Murphy, 458 S.W.3d 912,

915 (Tex. 2015)). Here, Simmons sued the Wylie parties for fraudulent transfer and

Wylie and KSW for breach of the promissory notes and the Purchase Agreement,

claims for which attorney’s fees are recoverable. See Tex. Bus. & Com. Code Ann.

§ 24.013; Tex. Civ. Prac. & Rem. Code Ann. § 38.001(8). Wylie and KSW countersued

Simmons      for   breach    of   the    Purchase    Agreement;      unfair   competition,

misappropriation of name, and conversion; common-law fraud; fraudulent

inducement; tortious interference; and breach of fiduciary duty. In addition to

damages, they sought injunctive relief to enforce the Purchase Agreement’s

noncompetition provisions, which specifically provided that the prevailing party could

recover its attorney’s fees “[i]n the event of litigation regarding [the] covenants not to

compete.” Simmons could thus recover his fees for successfully defending against

Wylie and KSW’s counterclaims regarding the noncompetition provisions.

       Here, Simmons’s attorney testified that he billed approximately $195,000 in

reasonable and necessary attorney’s fees in prosecuting the case and enforcing

Simmons’s rights under the promissory notes and the Purchase Agreement.22 He

explained that he did not segregate “any of the fees from any other cause of

action . . . because the case has always been about the promissory note, the covenant

        Simmons’s attorney did not offer his billing records into evidence.
       22




                                            39
not to compete, and the monies owed to [Simmons] that he was shortchanged.”

Simmons’s attorney further explained that because “[t]he defendants brought tons of

counterclaims in this case all because of the enforcement of the promissory notes in

this case, . . . [he did] not segregate the fees.” He opined that Wylie and KSW’s

counterclaims were “[p]retty much” “subsumed into a defense against [Simmons’s]

promissory note claims” and that Simmons had “been battling all of the counterclaims

and all of the alleged defenses ever since [he initiated the litigation] based upon these

promissory notes and also the monies that [he] had earned and were not paid.”

      We agree with Simmons that had this case involved just the breach of the

Purchase Agreement, the promissory notes, and the noncompete provisions, he

would not have been required to segregate his fees. As noted, Simmons’s fees were

recoverable on his claims for affirmative relief and for defending against Wylie and

KSW’s claims regarding Simmons’s breach of the noncompetition provisions.

Simmons would not have been required to segregate his fees incurred in overcoming

Wylie and KSW’s affirmative defenses and in defending against their counterclaims

for breach of the Purchase Agreement, fraud, and fraudulent inducement because

Simmons was required to overcome those defenses and claims to recover on his

claims for affirmative relief. See Chapa, 212 S.W.3d at 314 (“For example, to prevail on

a contract claim a party must overcome any and all affirmative defenses (such as

limitations, res judicata, or prior material breach), and the opposing party who raises

them should not be allowed to suggest to the jury that overcoming those defenses was

                                           40
unnecessary.”); 7979 Airport Garage, 245 S.W.3d at 507 (“[W]hen a defendant asserts a

counterclaim that the plaintiff must overcome in order to fully recover on its contract

claim, the attorneys’ fees necessary to defeat that counterclaim are likewise

recoverable.”). But Wylie and KSW had additional counterclaims, and Simmons’s

attorney made no attempt to explain how the fees for the legal services necessary to

defend against those counterclaims were recoverable or any evidence to show that

those services helped advance Simmons’s claims for affirmative relief. See Chapa,

212 S.W.3d at 313–14. Because Simmons offered no evidence to show that these

efforts were intertwined, he did not carry his burden to show that segregation was

impossible, and we must reverse the trial court’s attorney’s-fee award and remand the

case for a new trial on attorney’s fees. See Kinsel, 526 S.W.3d at 428. We thus sustain

the Wylie parties’ eighth issue.

H. The jury’s failure to find lost profits

       The jury found that Simmons breached the five-year noncompetition provision

but did not find that Simmons’s breach caused KSW to suffer any lost-profit

damages. The Wylie parties argue in their ninth issue that this failure to find is against

the overwhelming weight of the evidence. 23




        The Wylie parties do not challenge the jury’s finding that Simmons did not
       23

breach the two-year noncompetition provision.



                                             41
      The five-year noncompetition provision—which prohibited Simmons from,

among other things, soliciting or accepting any business from the clients listed on

Exhibit A—expired at the end of July 2013. Wylie testified that Simmons’s breach of

this provision caused KSW to suffer $220,800 in lost profits. 24 He calculated this

amount based on the gross revenues Simmons generated from 2012 through

2016 from the “30 or so clients that he admitted he took.” Based on those historical

revenues, Wylie then projected revenues from those clients from 2017 through 2021,

based on the assumption that the clients would have stayed with his firm for at least

10 years. 25 Wylie then subtracted “avoided costs”—those costs that he did not incur

as a result of not having to generate those revenues—to arrive at net lost profits,

which he adjusted to present value.

      Lost profits must be proved with reasonable certainty and by competent

evidence. Horizon Health Corp. v. Acadia Healthcare Co., Inc., 520 S.W.3d 848, 860–

61 (Tex. 2017). “Texas courts require that a plaintiff seeking damages based on lost

profits from future business opportunities adduce evidence establishing that

prospective customers would have done business with the plaintiff absent the

defendant’s misconduct.” Id. at 861.


      24
         The Wylie parties also had a damages expert testify at trial. The expert
testified that he did not calculate KSW’s lost profits.
      25
        According to Wylie, the “average life of a client” for his firm is between
10 and 15 years.


                                         42
      Here, Simmons’s former clients were free to seek accounting services from

someone other than Wylie, and Wylie admitted that Simmons & Wylie assumed the

risk of client attrition when it purchased Simmons & Associates. Wylie claimed that

Simmons had solicited the 30 or so clients that Wylie had used to calculate lost profits

but admitted on cross-examination that he lacked personal knowledge that Simmons

had, in fact, solicited all of them. Simmons maintained that he did not solicit those

clients and that they had contacted him to perform accounting work. At least two of

those clients told Simmons that they had contacted him because they were having

communication issues with Wylie’s firm. And Wylie offered no evidence that any of

the 30 clients he had used to calculate his lost profits would have done business with

KSW absent Simmons’s alleged misconduct. We thus conclude that the jury’s failure

to award KSW lost profits for Simmons’s breach of the five-year noncompetition

provision was not against the great weight and preponderance of the credible

evidence. We overrule the Wylie parties’ ninth issue.

                       III. The Trial Court’s Final Judgment

      The Wylie parties’ eleventh and twelfth issues challenge the trial court’s

application of the law to the jury’s findings. In these two issues, they argue that the

trial court erred by imposing joint and several liability against Bishop, KSW, and

HMSW for the entire judgment amount.




                                          43
A. Bishop’s joint and several liability

       In their eleventh issue, the Wylie parties assert that the trial court incorrectly

applied the law to the jury’s findings by imposing joint and several liability against

Bishop because “nothing in the jury’s findings permits the imposition of such

personal liability” and because there was no jury finding on the value of the

transferred assets at the time of their transfer.

       Simmons’s only claim against Bishop was his fraudulent-transfer claim under

UFTA. UFTA is “designed to prevent transfers of property with the intent to defraud

creditors.” Flores v. Robinson Roofing & Constr. Co., Inc., 161 S.W.3d 750, 754 (Tex.

App.—Fort Worth 2005, pet. denied) (op. on reh’g). Under UFTA, a fraudulent

transfer occurs when a debtor makes a transfer with the intent to hinder, delay, or

defraud his creditors. See Tex. Bus. & Com. Code Ann. § 24.005(a)(1). A defrauded

creditor has several equitable remedies: (1) “avoidance of the transfer or obligation to

the extent necessary to satisfy the creditor’s claim”; (2) “an attachment or other

provisional remedy against the asset transferred or other property of the transferee in

accordance with the applicable Texas Rules of Civil Procedure and the Civil Practice

and Remedies Code relating to ancillary proceedings”; or (3) “subject to the applicable

principles of equity and in accordance with applicable rules of civil procedure . . . any

other relief the circumstances require.” Id. § 24.008(a). These remedies, however, are

subject to the limitations in Section 24.009, which provides protection for good-faith

purchasers and for money damages for the lesser of the value of the transfer or the

                                             44
amount necessary to satisfy the creditor’s claim. See id. §§ 24.008(a), .009(a), (b). Under

Section 24.009, a creditor can obtain a money judgment against the first transferee of

the asset, the person for whose benefit the transfer was made, or a subsequent

transferee. See id. § 24.009(b). In any proceeding under UFTA, the trial court may also

award costs and reasonable attorney’s fees that are equitable and just. Id. § 24.013.

       The Wylie parties first complain that because there was no liability jury finding

against Bishop, the trial court erred by entering judgment against her. See Tex. R. Civ.

P. 301 (stating that the judgment must conform to the pleadings, the nature of the

case, and the jury’s verdict). We interpret this complaint as arguing that it was

Simmons’s burden to obtain a fact finding that Bishop was the first transferee, the

person for whose benefit a transfer was made, or a subsequent transferee and that he

failed to do so.

       When an element of a claim is omitted from the jury charge without any

objection to the element’s omission and the trial court made no written findings on

that element, the omitted element is deemed to have been found by the court in such

manner as to support the judgment. Tex. R. Civ. P. 279; Serv. Corp. Int’l v. Guerra,

348 S.W.3d 221, 228–29 (Tex. 2011). Here, the Wylie parties did not object to either

fraudulent-transfer question or to the omission of a question that would have allowed

the jury to determine whether Bishop was the first transferee or a subsequent

transferee. See Tex. R. Civ. P. 274, 278. There was no dispute at trial (and none on

appeal) that Bishop was indeed a subsequent transferee of KSW’s assets. In fact,

                                            45
Bishop herself testified to purchasing HMSW and that “all of KSW’s former clients

resided in HMSW at that point in time.” This evidence was legally sufficient to

support a deemed finding that Bishop was a subsequent transferee of KSW’s assets.

See Longview Energy Co. v. Huff Energy Fund LP, 533 S.W.3d 866, 875 (Tex. 2017).

      Next, the Wylie parties assert that Simmons could not recover money damages

from Bishop because (1) there was no jury finding regarding the assets’ value at the

time they were transferred to Bishop, and (2) Bishop took the assets in good faith and

for a reasonably equivalent value. See Tex. Bus. & Com. Code Ann. § 24.009(a), (b).

The Wylie parties contend that given the jury’s findings, the appropriate remedy

would have been “avoiding and reversing the transfers altogether” under Section

24.008(a)(1). See id. § 24.008(a)(1) (providing that a creditor may obtain “avoidance of

the transfer . . . to the extent necessary to satisfy the creditor’s claim”). Simmons

argues—as he did in his motion and supplemental motion for judgment in the trial

court—that a judgment holding Bishop jointly and severally liable for the total

damages amount is permissible under Section 24.008(a)(3)(C), which allows a trial

court to award “subject to applicable principles of equity . . . any other relief the

circumstances require.” Id. § 24.008(a)(3)(C).

      Section 24.008(a)(3)(C)’s broad language permits the recovery of money

damages. See Enshikar v. Zaid, No. 14-18-00933-CV, 2020 WL 6203348, at *5 (Tex.

App.—Houston [14th Dist.] Oct. 22, 2020, no pet.) (mem. op.); see also McDill

Columbus Corp. v. Univ. Woods Apartments, Inc., No. 06-99-00138-CV, 2001 WL 392061,

                                           46
at *8 (Tex. App.—Texarkana Apr. 19, 2001, pet. denied) (not designated for

publication) (concluding that money damages are recoverable under Section

24.008(a)(3)(C)). We have held that proof of a transferred asset’s value is not required

to support equitable relief under Section 24.008(a)(3)(C). See Flores, 161 S.W.3d at

756–57. But relief under Section 24.008 is “subject to the limitations in Section

24.009.” Tex. Bus. & Com. Code Ann. § 24.008(a). Reading this language in

conjunction with the limitations set out in Section 24.009, one of our sister courts has

recently determined that money damages recoverable under Section 24.008(a)(3)(C)

are “limited to the lesser of the value of the transfer or the amount of the claim.”

Enshikar, 2020 WL 6203348, at *5 (citing Tex. Bus. & Com. Code Ann.

§§ 24.008(a)(1), (a)(3)(C), .009(b)).

       Here, the jury awarded Simmons $26,412.20 in damages for KSW’s breach of

the Purchase Agreement and $758,528.57 in total damages for Wylie’s two

promissory-note breaches. The amount of Simmons’s claim against KSW was thus

$26,412.20, and the amount of his claims against Wylie was $758,528.57. See Tex. Bus.

& Com. Code Ann. § 24.002(3) (defining “claim”). The trial court heard evidence that

in December 2015, Wylie, as KSW’s sole owner, transferred roughly $2 million in

assets from KSW to Center Street to himself to HMSW; the value of KSW’s assets

exceeded the total amount of Simmons’s claims against Wylie and KSW. Bishop

received KSW’s assets as a subsequent transferee, and the trial court could have

reasonably concluded that she was not “a good faith transferee who took for value”

                                          47
because even though HMSW was valued at $252,000 because of a large lease

obligation, KSW’s assets were still valued at roughly $2 million. See Tex. Bus. & Com.

Code Ann. § 24.009(b)(2) (providing that money judgment may be entered against

“any subsequent transferee other than a good faith transferee who took for value”).

We thus conclude that “subject to the applicable principles of equity” the trial court

did not err by holding Bishop jointly and severally liable for $784,940.77 (the total

amount of Simmons’s claims) under Section 24.008(a)(3)(C). We overrule the Wylie

parties’ eleventh issue.

B. KSW’s and HMSW’s joint and several liability

       In their twelfth issue, the Wylie parties assert that the trial court incorrectly

applied the law to the jury’s findings by imposing joint and several liability against

KSW and HMSW. The Wylie parties concede that the jury’s findings support Wylie’s

and KSW’s joint and several liability for the damages for which KSW was found liable

($26,412.20 for KSW’s breach of the Purchase Agreement) but argue that the jury’s

findings do not support holding KSW and HMSW jointly and severally liable for the

entire judgment amount ($758,528.57 for Wylie’s breach of the promissory notes, plus

$26,412.20 for KSW’s breach of the Purchase Agreement). Simmons counters that the

trial court did not err by holding KSW and HMSW jointly and severally for the entire

judgment amount under the theory of reverse veil piercing because the jury found that

KSW and HMSW were Wylie’s alter egos.



                                          48
       Traditionally, a court pierces the corporate veil by holding a shareholder liable

for the corporation’s debt, “effectively placing the shareholder in the shoes of the

corporation.” Yamin v. Carroll Wayne Conn, L.P., 574 S.W.3d 50, 66 (Tex. App.—

Houston [14th Dist.] 2018, pet. denied). “In a reverse veil-piercing case, the roles are

reversed, and it is the corporation that is held liable for the shareholder’s debt or

otherwise substituted for the shareholder.” Id.; see Clement v. Blackwood, No. 11-16-

00087-CV, 2018 WL 826856, at *5 (Tex. App.—Eastland Feb. 8, 2018, pet. denied)

(mem. op.) (“Texas also allows the alter-ego doctrine to be applied in reverse; a

corporation’s assets can be held accountable to satisfy the liabilities of individuals who

treated the corporation as their alter-ego.”). Like direct veil piercing, reverse piercing

is appropriate “where a corporation is organized and operated as a mere tool or

business conduit of another” and “there is such ‘unity between corporation and

individual that the separateness of the corporation has ceased’ and holding only the

corporation or individual liable would result in injustice.” Richard Nugent & CAO, Inc.

v. Estate of Ellickson, 543 S.W.3d 243, 266 (Tex. App.—Houston [14th Dist.] 2018, no

pet.) (op. on reh’g) (quoting Castleberry, 721 S.W.2d at 271).

       Here, the jury was asked in separate questions whether Wylie was responsible

for KSW’s and HMSW’s conduct. The jury answered “yes” to each question.

Simmons did not request jury questions that would have enabled the jury to find

(1) that either KSW or HMSW was responsible for Wylie’s conduct or (2) that HMSW

was responsible for KSW’s conduct. Without such questions, there were no findings

                                            49
that holding only Wylie liable would result in injustice or that either KSW or HMSW

used Wylie for the purpose of perpetuating and did perpetuate an actual fraud on

Simmons primarily for KSW’s or HMSW’s direct benefit. Cf. Clement,

2018 WL 826856, at *5–6 (concluding that a plaintiff must satisfy actual-fraud

requirement in Texas Business Organizations Code Section 21.223(b) before the

plaintiff can recover based on a reverse-veil-piercing theory). Likewise, there were no

findings that holding only KSW liable would result in injustice or that HMSW used

KSW for the purpose of perpetuating and did perpetuate an actual fraud on Simmons

primarily for HMSW’s direct benefit. Even utilizing a reverse-veil-piercing theory,

there were no findings that would have enabled the trial court to hold either KSW or

HMSW jointly and severally liable for the damages resulting from Wylie’s promissory-

note breaches or to hold HMSW jointly and severally liable for damages resulting

from KSW’s breach of the Purchase Agreement. Accordingly, we sustain the Wylie

parties’ twelfth issue.

                                 IV. Discovery Issues

       In their thirteenth and final issue, the Wylie parties assert that “the trial court’s

erroneous discovery rulings compromised [their] ability to develop the merits of

[their] case with respect to the scope of [Simmons’s] breach of the non-competition

provisions of the Purchase Agreement and the damages that arose from that breach.”

They generally complain that they repeatedly sought discovery from Simmons

regarding the identity of the Exhibit A clients whom Simmons serviced in violation of

                                            50
the noncompetition provisions but that Simmons failed to provide adequate

interrogatory and production responses that would have revealed this information.

      In the trial court, the Wylie parties complained about the trial court’s discovery

rulings in their new-trial motion and attached some of Simmons’s discovery responses

to the motion. These discovery responses included Simmons’s objections to the Wylie

parties’ requests for production seeking Simmons & Associates of North Texas’s

invoice registers, time and billing records, and invoices for the years 2009 through

2017. But the appellate record does not contain any motions seeking to compel

Simmons to respond to these three discovery requests nor does it contain any written

rulings on those motions. The appellate record does include, however, a transcript

from an April 2018 hearing on Simmons’s discovery objections.

      During that hearing, Simmons—consistent with his discovery objections and

responses—stated that he had produced invoices for the approximately ten Exhibit A

clients for whom he had worked after Wylie had stopped paying on the promissory

notes. The trial court orally sustained Simmons’s objections to the production

requests seeking Simmons & Associates of North Texas’s invoice registers, time and

billing records, and invoices for the years 2009 through 2017. On appeal, the Wylie




                                          51
parties challenge these rulings26 and complain that Simmons did not produce invoices

showing all the Exhibit A clients he had serviced until a month before trial.

      We review a trial court’s discovery rulings for an abuse of discretion. See Ford

Motor Co. v. Castillo, 279 S.W.3d 656, 661 (Tex. 2009). A trial court abuses its

discretion if it acts without reference to any guiding rules or principles—that is, if its

act is arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v.

Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004). An appellate court cannot conclude

that a trial court abused its discretion merely because the appellate court would have

ruled differently in the same circumstances. E.I. du Pont de Nemours & Co. v. Robinson,

923 S.W.2d 549, 558 (Tex. 1995); see also Low, 221 S.W.3d at 620.

      As appellants, the Wylie parties had “the burden to bring forward an appellate

record sufficient to enable us to determine whether the complaints of reversible error

are substantiated.” Eagle Fabricators, Inc. v. Rakowitz, 344 S.W.3d 414, 421 (Tex. App.—

Houston [14th Dist.] 2011, no pet.). The appellate rules require a trial-court clerk to


      26
         To preserve a complaint for appellate review, a party must present to the trial
court a timely request, objection, or motion that states the specific grounds for the
desired ruling, if not apparent from the request’s, objection’s, or motion’s context.
Tex. R. App. P. 33.1(a)(1)(A). If a party fails to do this, error is not preserved. Bushell
v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g). The objecting party must also
get a ruling—either express or implied—from the trial court. Tex. R. App. P.
33.1(a)(2)(A), (b); see Lenz v. Lenz, 79 S.W.3d 10, 13 (Tex. 2002). The Wylie parties
appear to be challenging Simmons’s failure to respond to other discovery requests.
But they have not pointed us to any motions to compel or any rulings on those
motions, and we have found none. The Wylie parties thus have not preserved these
complaints for our review.


                                            52
include in the clerk’s record copies of certain documents. See Tex. R. App. P. 34.5(a).

But a motion to compel is not among those documents and must be requested to be

included in the clerk’s record. See Tex. R. App. P. 34.5(a), (b). The Wylie parties,

however, did not ask the trial-court clerk to include the motion to compel, and as a

result, we know only that the trial court orally sustained Simmons’s objections to

production requests seeking Simmons & Associates of North Texas’s invoice

registers, time and billing records, and invoices for the years 2009 through 2017. To

the extent the Wylie parties are complaining that the trial court erred by denying a

motion to compel these responses, without the motion they cannot show that the trial

court abused its discretion. And based on the parties’ statements and arguments

during the hearing, the trial court did not abuse its discretion by orally sustaining

Simmons’s objections to the Wylie parties’ production requests.

      The Wylie parties admit that Simmons eventually produced invoices for all the

Exhibit A clients for which he had worked. But they complain that Simmons did not

do so until a month before trial, leaving them insufficient time to prepare for trial. To

preserve a complaint for appellate review, a party must present to the trial court a

timely request, objection, or motion that states the specific grounds for the desired

ruling, if not apparent from the request’s, objection’s, or motion’s context. Tex. R.

App. P. 33.1(a)(1)(A). If a party fails to do this, error is not preserved. Bushell,

803 S.W.2d at 712.



                                           53
       Here, the Wylie parties did not move to continue the trial or otherwise make a

pretrial complaint regarding Simmons’s delayed production. They did not raise this

complaint until their new-trial motion. Because the Wylie parties failed to timely

present this complaint to the trial court, we conclude that they have not preserved it

for our review. See Tex. R. App. P. 33.1(a)(1)(A); Bushell, 803 S.W.2d at 712. We thus

overrule the Wylie parties’ final issue.

                                      V. Conclusion

       Having sustained the Wylie parties’ eighth issue—challenging Simmons’s failure

to segregate his attorney’s fees—we reverse the part of the trial court’s judgment

awarding Simmons attorney’s fees, and we remand for a new trial on attorney’s fees.

See Tex. R. App. P. 43.2(d). Having sustained the Wylie parties’ twelfth issue—

challenging KSW’s and HMSW’s joint and several liability—we reverse the trial

court’s judgment holding Wylie, KSW, HMSW, and Bishop jointly and severally liable

for actual damages, taxable court costs, and interest and render judgment ordering

that (1) Simmons take nothing from HMSW; (2) Simmons recover $26,412.20 in

actual damages plus pre- and postjudgment interest on that amount from Wylie,

KSW, and Bishop, jointly and severally; (3) Simmons recover $758,528.57 in actual

damages plus pre- and postjudgment interest on that amount from Wylie and Bishop,

jointly and severally; and (4) Simmons recover taxable court costs from Wylie, KSW,

and Bishop, jointly and severally. See Tex. R. App. P. 43.2(c). Because we have



                                           54
overruled the rest of the Wylie parties’ issues, we affirm the rest of the trial court’s

judgment. See Tex. R. App. P. 43.2(a).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: December 31, 2020




                                          55